27 A.3d 986 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Jerrod MINER, Respondent.
No. 754 EAL 2009.
Supreme Court of Pennsylvania.
August 16, 2011.

ORDER
PER CURIAM.
AND NOW, this 16th day of August 2011, the Petition for Allowance of Appeal is GRANTED. The decision below is VACATED and the case is REMANDED to the Superior Court for reconsideration in light of Commonwealth v. Jette, ___ Pa. ___, 23 A.3d 1032 (2011). In addition, the following applications for relief filed by respondent are denied as MOOT: (1) Petition requesting extension of time and to proceed pro se in response to Commonwealth's Petition for Allowance of Appeal; (2) Petition requesting remand to the PCRA court to conduct a Grazier hearing as to request to proceed pro se; and (3) *987 Petition requesting to remove counsel due to conflict of interest.
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.